 


 HR 5472 ENR: Jimmy Carter National Historical Park Redesignation Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 5472 
 
AN ACT 
To redesignate the Jimmy Carter National Historic Site as the Jimmy Carter National Historical Park. 
 
 
1.Short titleThis Act may be cited as the Jimmy Carter National Historical Park Redesignation Act. 2.Designation of Jimmy Carter National Historical Park (a)In generalThe Jimmy Carter National Historic Site shall be known and designated as the Jimmy Carter National Historical Park. 
(b)Amendments to Public Law 100–206Public Law 100–206 (54 U.S.C. 320101 note; 101 Stat. 1434) is amended— (1)in section 1(a), in the matter preceding paragraph (1), by striking National Historic Site and inserting National Historical Park; 
(2)in section 3— (A)in subsection (a), by striking provisions of law generally applicable to national historic sites and inserting provisions of law generally applicable to units of the National Park System; and 
(B)in subsection (d), in the second sentence, by striking National Historic Site and inserting National Historical Park; (3)in section 6(2), by striking National Historic Site and inserting National Historical Park; 
(4)by striking historic site each place it appears and inserting historical park; (5)by striking historic site each place it appears and inserting historical park; and 
(6)by striking Historic Site each place it appears and inserting Historical Park. (c)ReferencesAny reference in any law, regulation, document, record, map, or other paper of the United States to the Jimmy Carter National Historic Site shall be considered to be a reference to the Jimmy Carter National Historical Park. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
